DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of electing Group I (claims 1-19) in the reply filed on September 22, 2022 is acknowledged. 
Claim 20 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on September 22, 2022.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 108147398 B) in view of BAEK (US 2017/0189660 A1) and/or Laurenzi et al. (US2021/0052875 A1).
Regarding claim 1, Fang teaches a method of preparing graphene layer a two-dimensional structure (film) on surface of a sensor substrate ([0002], [0004], [0030]), comprising using a copper foil (metal) as a substrate, a graphene layer adhering to the substrate, and PMMA with solvent anisole (solution) is spin-coated thereon to form a supporting film ([0005], [0025]);  removing the substrate by an oxidation-reduction reaction so that the graphene layer is attached to the supporting film only on one side ([0006]), removing the substrate by using a redox reaction comprises putting the back of the copper foil with the graphene and the supporting film removed into a ferric chloride solution (etching solution as admitted by Applicant in claim 6), so that the ferric chloride solution trivalent iron atom is oxidized. Copper in the copper foil as the substrate leaves only the above-described graphene layer attached to the support film, and etching the copper sheet substrate (reads on removing the metal substrate with an etching solution) ([0012], [0031]); placing an unsupported film of the graphene layer on the treated sensor substrate surface in deionized water so that the two are in contact with each other and subjected to heat treatment so that the graphene layer is bonded to the surface of the substrate ([0007]); removing the supporting film with acetone solution (organic solvent) and cleaning the surface of the graphene layer ([0008], [0019]). Fang does not explicitly teach whereint he spin-coating material is cera alba (or bee’s honeycomb or beeswax as disclosed by current specification ([0039]).
However, Fang does not disclose cera alba or beeswax, but teach the spin-coating material is PMMA.  A cera alba or beeswax and PMMA are considered functionally equivalent waterproof coating or sealant material (Baek [0082], Laurenzi [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a cera alba or beeswax for the PMMA disclosed by Fang.  
Regarding claims 2-3, Fang in view of Baek and/or Laurenzi teach a method as disclosed above, and after the spin-coated polymethyl methacrylate was dried, a supporting film was formed, and a drying method such as dried in a dying oven at 125 degrees for 30 minutes is used for the process of drying for example ([0025], [0031]). Fang in view of Baek and/or Laurenzi do not explicitly teach the temperature and drying method for spin-coating.  However, Fang recognizes the drying temperature is adjusted by changing the drying time and method ([0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the drying temperature to yield a desired support film with the desired thickness ([0025]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 4, Fang in view of Baek and/or Laurenzi teach a method as disclosed above. Fang in view of Baek and/or Laurenzi do not explicitly teach the concentration of the spin-coating solution.  However, it is recognized the concentration of the coating solution is adjusted by changing the thickness of the film and coating method ([0025]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solution concentration to yield a desired support film with the desired thickness that can proforma the function as a support film and easy to remove after the graphene is bond on the substrate ([0025], [0028]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 5, Fang teaches wherein the thickness of the spin-coated layer is about 1 µm ([0025]).
Regarding claim 6, Fang teaches wherein the etching solution is ferric chloride solution ([0026]).
Regarding claim 10, Fang teaches a method of preparing two dimensional material such as single-layer graphene (film) on surface of a sensor substrate ([0002], [0004], [0030]), comprising using a substrate, a graphene layer adhering to the substrate, and PMMA is spin-coated thereon to form a supporting film ([0005], [0033]);  removing the substrate by an oxidation-reduction reaction so that the graphene layer is attached to the supporting film only on one side ([0006]), removing the substrate by using a redox reaction comprises putting the back of the copper foil with the graphene and the supporting film removed into a ferric chloride solution (etching solution as admitted by Applicant in claim 16), so that the ferric chloride solution trivalent iron atom is oxidized. Copper in the copper foil as the substrate leaves only the above-described graphene layer attached to the support film (reads on removing the metal substrate with an etching solution) ([0012]); placing an unsupported film of the graphene layer on the treated sensor substrate surface in deionized water so that the two are in contact with each other and subjected to heat treatment so that the graphene layer is bonded to the surface of the substrate ([0007]); removing the supporting film with acetone solution (organic solvent) and cleaning the surface of the graphene layer ([0008], [0019]). Fang does not explicitly teach whereint he spin-coating material is cera alba (or bee’s honeycomb or beeswax as disclosed by current specification ([0039]).
However, Fang does not disclose cera alba or beeswax, but teach the spin-coating material is PMMA.  A cera alba or beeswax and PMMA are considered functionally equivalent waterproof coating or sealant material (Baek [0082], Laurenzi [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a cera alba or beeswax for the PMMA disclosed by Fang.  
Regarding claim 11, Fang wherein the two dimensional material is a single-layer graphene ([0030]).
Regarding claims 12-13, Fang in view of Baek and/or Laurenzi teach a method as disclosed above, and after the spin-coated polymethyl methacrylate was dried, a supporting film was formed, and a drying method such as dried in a dying oven at 125 degrees for 30 minutes is used for the process of drying for example ([0025], [0031]). Fang in view of Baek and/or Laurenzi do not explicitly teach the temperature and drying method for spin-coating.  However, Fang recognizes the drying temperature is adjusted by changing the drying time and method ([0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the drying temperature to yield a desired support film with the desired thickness ([0025]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 14, Fang in view of Baek and/or Laurenzi teach a method as disclosed above. Fang in view of Baek and/or Laurenzi do not explicitly teach the concentration of the spin-coating solution.  However, it is recognized the concentration of the coating solution is adjusted by changing the thickness of the film and coating method ([0025]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solution concentration to yield a desired support film with the desired thickness that can proforma the function as a support film and easy to remove after the graphene is bond on the substrate ([0025], [0028]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 15, Fang teaches wherein the thickness of the spin-coated layer is about 1 µm ([0025]).
Regarding claim 16, Fang teaches wherein the etching solution is ferric chloride solution ([0026]).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 108147398 B) in view of BAEK (US 2017/0189660 A1) and/or Laurenzi et al. (US2021/0052875 A1) as applied to claims 1-6 and 10-16, and further in view of Chua et al. (US 2014/0087191A1).
Regarding claim 7, Fang in view of BAEK and/or Laurenzi teach a method for transferring a graphene film as disclosed above.  Fang do not explicitly teach wherein the organic solvent is selected from one or more of chloroform, diethyl ether, and benzene, but teach acetone.  Chloroform and acetone are considered functionally equivalent organic solvents for dissolving supporting or contact film (Chua [0096]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Chloroform for acetone disclosed by Fang.  
Regarding claim 8, Fang in view of BAEK and/or Laurenzi teach a method for transferring a graphene film as disclosed above, and wherein the metal substrate is a copper foil (Abstract, [0025]).  Fang do not explicitly teach wherein the target substrate is a SiO2/Si substrate.  However, an analogous art, Chua teaches a method for transferring a graphene for example, wherein the target substrate or second substrate is a bio-sensor for example make of silicon oxide or silicon for examples ([0071], [0122]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a silicon or silicon oxide to the method of coating in Fang, because Chua disclosed the use of silicon oxide or silicon as a second substrate ([0071], [0122]).  
Regarding claim 9, Fang in view of BAEK and/or Laurenzi teach a method for transferring a graphene film as disclosed above.  Fang do not explicitly teach wherein the organic solvent is chloroform, but teach acetone.  Chloroform and acetone are considered functionally equivalent organic solvents (Chua [0096]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Chloroform for acetone disclosed by Fang. Fang in view of BAEK and/or Laurenzi and Chua do not explicitly teach the temperature of the solvent solution.  However, Chua recognizes the temperature is adjusted by changing the time ([0074], [0076]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the temperature to yield an improved process and a desired product ([0013]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  
Regarding claim 17, Fang in view of BAEK and/or Laurenzi teach a method for transferring a graphene film as disclosed above.  Fang do not explicitly teach wherein the organic solvent is selected from one or more of chloroform, diethyl ether, and benzene, but teach acetone.  Chloroform and acetone are considered functionally equivalent organic solvents (Chua [0096]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Chloroform for acetone disclosed by Fang.  
Regarding claim 18, Fang in view of BAEK and/or Laurenzi teach a method for transferring a graphene film as disclosed above, and wherein the metal substrate is a copper foil (Abstract, [0025]).  Fang do not explicitly teach wherein the target substrate is a SiO2/Si substrate.  However, an analogous art, Chua teaches a method for transferring a graphene for example, wherein the target substrate or second substrate is a bio-sensor for example make of silicon oxide or silicon for examples ([0071], [0122]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a silicon or silicon oxide to the method of coating in Fang, because Chua disclosed the use of silicon oxide or silicon as a second substrate ([0071], [0122]).  
Regarding claim 19, Fang in view of BAEK and/or Laurenzi teach a method for transferring a graphene film as disclosed above.  Fang do not explicitly teach wherein the organic solvent is chloroform, but teach acetone.  Chloroform and acetone are considered functionally equivalent organic solvents (Chua [0096]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Chloroform for acetone disclosed by Fang. Fang in view of BAEK and/or Laurenzi and Chua do not explicitly teach the temperature of the solvent solution.  However, Chua recognizes the temperature is adjusted by changing the time ([0074], [0076]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the temperature to yield an improved process and a desired product ([0013]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717